        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 1 of 27



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

TAMARA SCHWEIGERT,                                  CV 20–154–M–DLC

                      Appellant,

vs.                                                       ORDER

TRAVIS SCHWEIGERT,

                       Appellee.


      This matter comes before the Court on appeal from the United States

Bankruptcy Court for the District of Montana. In essence, this appeal asks

whether, under Montana law, Appellant Tamara Schweigert has a valid lien in

Appellee Travis Schweigert’s brands and branded livestock. She does not.

Accordingly, the Court will affirm confirmation of Mr. Schweigert’s Chapter 13

plan and all contested ancillary orders.

                                   BACKGROUND

      This appeal stems from a siblings’ quarrel. The Schweigerts, who are

brother and sister, previously engaged in ranching operations together in Montana.

(Doc. 4-1 at 8.) In 2016, problems arose when Ms. Schweigert accused Mr.

Schweigert of misappropriating proceeds from the sale of cattle. (Docs. 4 at 7; 4-1

at 5.) A settlement agreement was executed, seemingly putting the matter to rest.


                                           1
        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 2 of 27



(Id. at 5–7.) Unfortunately, the dispute did not end there.

       Instead, Ms. Schweigert subsequently sued Mr. Schweigert in Montana state

court alleging he had breached his obligations under the settlement agreement. (Id.

at 11.) And she prevailed, winning on summary judgment, and obtaining final

judgment in the amount of $42,432.86. (Id. at 21–22.) With judgment in hand,

Ms. Schweigert began the process of attempting to collect. In furtherance of this

effort, she took two critical steps.

       First, she recorded her judgment with the Lake County Clerk and Recorder’s

Office. (Id. at 114.) Second, she requested that the Montana Department of

Livestock file her judgment as a lien against Mr. Schweigert’s registered brands.

(Id. at 23.) The Department refused, requesting additional documentation

including a writ of execution. (Id. at 26.) Accordingly, Ms. Schweigert obtained a

writ of execution from the state district court that issued the judgment. (Id. at 32–

33.)

       This writ of execution states, in relevant part, that “you, the Montana

Department of Livestock, Brands Enforcement Division, are hereby directed to

make” $42,432.86 “due on the judgment . . . to satisfy the judgment out of brands

owned or maintained by” Mr. Schweigert. (Id. at 33.) It further provides “[y]ou

are directed to return this writ not less than 10 days nor more than 120 days after

the date of receipt.” (Id.) Ms. Schweigert provided the Department with the writ

                                          2
         Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 3 of 27



of execution and a document entitled Notice of Security Interest Covering Branded

Livestock, which it then filed. (Id. at 34–38.) The notice purports to extend to all

branded livestock bearing Mr. Schweigert’s brand. (Id. at 38.) After taking the

foregoing steps, but before any substantive collection efforts could be undertaken,

Mr. Schweigert initiated bankruptcy proceedings.

       Mr. Schweigert filed his Chapter 13 petition on March 10, 2020. (Doc. 1-1

at 1.) On July 1, 2020, Ms. Schwiegert filed the proof of claim that is the subject

of this appeal, asserting that she possessed a $42,432.85 secured claim against Mr.

Schweigert’s brands and branded livestock. (Doc. 4-1 at 51.)1 To justify its

existence, this proof of claim pointed to the state court judgment, writ of execution,

and notice, described above. (Id.) Mr. Schweigert objected to this proof of claim,

contending that the underlying claim was unsecured and urging the bankruptcy

court to disallow Ms. Schweigert’s “claim as a secured claim and instead allow[] it

as a general unsecured claim in the amount of $42,432.86.” (Id. at 62–64, 103–

06.) Ms. Schweigert responded by contending that her claim stemmed from a

valid lien under Montana law, and was thus properly allowable as a secured claim.

(Id. at 70–76; 112–29.)

       The bankruptcy court held a hearing on the proof of claim and


1
 Ms. Schweigert’s original proof of claim listed a “District Court Judgment Lien” as its source,
which as discussed below, only extends to Mr. Schweigert’s real property. Mr. Schweigert
avoided this claim on the basis of a homestead exemption under Montana law. (Doc. 4 at 11.)
                                                3
        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 4 of 27



corresponding objection before concluding that Ms. Schweigert “has not

established she has a valid lien in [Mr. Schweigert’s] brand[s] or branded

livestock.” (Doc. 1-2 at 1, 10.) As such, it sustained Mr. Schweigert’s objection

and afforded Ms. Schweigert “a general unsecured claim in the amount of

$42,432.86.” (Doc. 1-3 at 1.)

      At this same time, Mr. Schweigert filed a proposed Chapter 13 plan,

omitting a secured claim from Ms. Schweigert’s in the amount of $42,432.86.

(Doc. 4-1 at 41–45.) Ms. Schweigert contested confirmation of the plan based on

such omission. (Id. at 53–55.) The bankruptcy court held a hearing, and

subsequently issued an order noting that its prior order refusing to allow Ms.

Schweigert a secured claim resolved her outstanding objection to confirmation of

the plan. (Id. at 142.) The bankruptcy court then examined Mr. Schweigert’s

proposed plan, found that it conformed to the bankruptcy code, and entered a

confirmatory order. (Id. at 142–45.) Ms. Schweigert appeals. (See generally Doc.

1.)

                                    JURISDICTION

      Whether an appeal falls within this Court’s jurisdiction is a threshold issue

in every case and one “the court is bound to ask and answer for itself, even when

not otherwise suggested, and without respect to the relation of the parties to it.”

Great S. Fire Proof Hotel Co. v. Jones, 177 U.S. 449, 453 (1900). District courts,

                                           4
        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 5 of 27



such as this one, are authorized to hear appeals “from final judgments, orders, and

decrees” issued by bankruptcy courts within their judicial district. 28 U.S.C. §

158(a)(1). This includes orders confirming Chapter 13 plans, which are final

orders within the meaning of 28 U.S.C. § 158(a)(1). Bullard v. Blue Hills Bank,

135 S.Ct. 1686, 1692 (2015).

      Importantly, however, this jurisdiction is permissive in that it must be

specifically invoked by the parties to the appeal. 28 U.S.C. § 158(c)(1). This is

accomplished through the timely filing of “a statement of election that conforms

substantially to the appropriate Official Form.” Fed. R. Bankr. P. 8005(a)(1). The

Advisory Committee Note to Rule 8005 instructs that, “[f]or appellants, the

statement is included in the Notice of Appeal Official Form.” Merging the

foregoing together, this Court’s jurisdiction to hear an appeal from a bankruptcy

court depends on whether: (1) the order being appealed is within the Court’s

statutory jurisdiction; and (2) the parties have elected to invoke such jurisdiction.

      Both requirements are satisfied in this case. Ms. Schweigert appeals from

the final order entered by the bankruptcy court confirming Mr. Schweigert’s

Chapter 13 plan and, in her Notice of Appeal, specifically invoked this Court’s

appellate jurisdiction. (Docs. 1 at 3; 1-4; 4 at 6.) Consequently, this Court

possesses the jurisdiction necessary to adjudicate this appeal.




                                           5
         Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 6 of 27



                                    STANDARD OF REVIEW

       Before proceeding to the merits, this Court must determine the standard of

review applicable to the lower court rulings at issue. When acting in its appellate

capacity under 28 U.S.C. § 158(c)(1), this Court reviews legal conclusions de novo

and factual conclusions for clear error. In re Olshan, 356 F.3d 1078, 1083 (9th

Cir. 2004). De novo review requires this Court to “consider a matter anew, as if it

has not been heard before, and as if no decision had been rendered previously.” In

re Smith, 435 B.R. 637, 643 (B.A.P. 9th Cir. 2010).2 Clear error review, on the

other hand, is “highly deferential” and reversal is only proper if the Court has “a

definite and firm conviction that a mistake has been committed.” In re Sussex, 781

F.3d 1065, 1071 (9th Cir. 2015).

       The standard of review applied to mixed questions of law and fact presents a

more difficult judicial quandary. See, e.g., U.S. Bank Ass’n ex rel. CWCapital

Asset Mgmt. LLC v. Village at Lakeridge, LLC, 138 S.Ct. 960 (2018). Mixed

questions of law and fact are those which require the Court to apply an established

set of facts to an undisputed rule of law. Id. (citing Pullman-Standard v. Swift, 456

U.S. 273, 289 n.19 (1982)). Further complicating the matter, “[m]ixed questions


2
  The Court takes this opportunity to note that while it relies on opinions from the Ninth Circuit
Bankruptcy Appellate Panel throughout its opinion, such authority provides only persuasive
value and does not constitute binding precedent. Bank of Maui v. Estate Analysis, Inc., 904 F.2d
470, 472 (9th Cir. 1990) (holding “it must be conceded that BAP decisions cannot bind the
district courts themselves. As article III courts, the district courts must always be free to decline
to follow BAP decisions and to formulate their own rules within their jurisdiction”).
                                                  6
        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 7 of 27



are not all alike,” and some are properly afforded the more deferential clear error

review, while others must be reviewed de novo “without the slightest deference.”

Id. at 965.

      The correct “standard of review for a mixed question all depends—on

whether answering it entails primarily legal or factual work.” Id. at 967. For

predominately legal endeavors, such as “when applying the law involves

developing auxiliary legal principles of use in other cases,” de novo review must

be undertaken. Id. When the Court embarks on a fact-based journey, however,

requiring it “to marshal and weigh evidence, make credibility judgments, and

otherwise address . . . multifarious, fleeting, special, narrow facts that utterly resist

generalization,” clear error review is warranted. Id.

      The following legal principles can be summarized as follows. Where an

appellant takes issue with the lower court’s factual conclusions, a question of fact

is presented that this Court must review for clear error. Where an appellant takes

issue with the lower court’s legal conclusions, a question of law is presented that

this Court must review de novo. Where an appellant takes issue with the lower

court’s comparison of the facts to the law (or vice versa), a mixed question of law

and fact is presented and this Court will only review for clear error if resolution of

the question depends more on an interpretation of the facts than the law.




                                            7
         Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 8 of 27



       The Court does not say all of this for nothing. Instead, such a recitation is

necessary because this appeal presents questions of fact, questions of law, and

mixed questions of fact and law. Importantly, one mixed question—whether the

facts demonstrate Ms. Schweigert has a valid lien in Mr. Schweigert’s brands and

branded livestock—presents the central issue for review. As demonstrated below,

resolution of this mixed question requires the Court to apply a set of well-defined

facts to Montana’s law regarding the creation of valid liens in personal property.

Thus, this Court must determine whether the bankruptcy court’s holding on this

mixed question is properly reviewed de novo or for clear error. Recall the answer

to that question depends on whether “answering it entails primarily legal or factual

work.” Village at Lakeridge, 138 S.Ct. at 967. As will be seen, this question is

“about as [legal] sounding as any mixed question gets” and its resolution depends

more significantly on the law than on the facts. Id. at 968. Consequently, the

Court will review this mixed question de novo.3

                                               ANALYSIS

       Ms. Schweigert raises three issues on appeal, including whether the

bankruptcy court erred in: (1) concluding that she lacked a secured claim in Mr.



3
  It is worth mentioning that the parties do not devote significant (or really any) argument on the
point just lengthily addressed by the Court. Ms. Schweigert characterizes the issues presented as
legal questions necessitating de novo review. (Doc. 4 at 6.) Mr. Schweigert agrees. (Doc. 7 at
6.) Alas, for the reasons stated above, the Court charts its own course to the same destination—
de novo review of the principal issue before it.
                                                 8
          Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 9 of 27



Schweigert’s brands and branded livestock; (2) sustaining Mr. Schweigert’s

objection to her proof of secured claim; and (3) confirming Mr. Schweigert’s

Chapter 13 plan. (Doc. 4 at 6.) Resolution of issues two and three depends on

resolution of issue one—whether Ms. Schweigert possessed a valid lien in Mr.

Schweigert’s brands and branded livestock. It is to this question the Court now

turns.

         I.    THE CHAPTER 13 PROCESS.

         In order to fully understand the context of this appeal, it is necessary to

outline the basics of a Chapter 13 bankruptcy proceeding. “A Chapter 13 case

begins, like all other bankruptcy cases, with the filing of a petition and the creation

of an estate, which comprises the debtors’ legal and equitable interests in

property.” In re Barker, 839 F.3d 1189, 1193 (9th Cir. 2016). Chapter 13

proceedings “encourage financially overextended debtors to use current and future

income to repay creditors in part, or in whole, over the course of a three to five-

year period.” In re Blendheim, 803 F.3d 477, 485 (9th Cir. 2015). This is

accomplished through a Chapter 13 plan approved by the bankruptcy court,

something discussed in detail below. Id. at 485–87.

         In Chapter 13 proceedings, there are three indispensable players. First, there

is the debtor, who “initiates the Chapter 13 proceeding, proposes the reorganization

plan, and (if all goes well) makes payments in accordance with it.” In re Cumbess,

                                             9
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 10 of 27



960 F.3d 1325, 1331 (11th Cir. 2020). The debtor’s endgame is to “obtain court

approval of a plan that provides for the payment of as little as possible to creditors

and to emerge at the end of the process with as much property and as little debt as

possible.” Id. (internal citations and alterations omitted). Second, there are “the

creditors—the people or entities who have claims against the debtor.” Id. Their

goal is “counter to the debtor’s” and seeks to “maximize their recoveries by having

the debtor pay as much as possible.” Id. Finally, there is the trustee who helps

administer the case. Id.

      Creditors, both secured and unsecured, who wish to obtain distributions

under a Chapter 13 plan must file a valid proof of claim. Barker, 839 F.3d at

1193–94; see also 11 U.S.C. § 501; Fed. R. Bankr. P. 3002(a). What constitutes a

“claim” is interpreted broadly to include virtually any “right to payment, whether

or not such right is reduced to judgment, liquidated, unliquidated, fixed,

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or

unsecured.” 11 U.S.C. § 101(5); see also In re SNTL Corp., 380 B.R. 204, 216

(B.A.P. 9th Cir. 2007). Once a proof of claim is filed, the bankruptcy court must

run the claim through the allowance process. Blendheim, 803 F.3d at 484–85. It is

only after the bankruptcy court formally allows the claim that it can find its way

into the Chapter 13 plan. Id.

      The allowance process “asks: what is the maximum dollar amount of a

                                          10
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 11 of 27



creditor’s claim that the Bankruptcy Code will recognize for the purpose of a

pending bankruptcy case?” In re Pruitt, 401 B.R. 546, 555 (Bankr. D. Conn.

2009). The initial step in the allowance process requires a search for objections.

See 11 U.S.C. § 502(a). If no objections to the proof of claim are filed, then the

claim is “deemed allowed,” and the allowance process ends. Id. On the other

hand, if a debtor properly objects to a proof of claim, as was done by Mr.

Schweigert in this case, the allowance process intensifies. Id. § 502(b); see also

Fed. R. Bankr. P. 3007. Following an objection, the bankruptcy court must

conduct a hearing with the parties and “determine the amount of such claim . . .

and shall allow such claim in such amount, except to the extent that” the claim is of

a nature specifically excluded by the bankruptcy code. See 11 U.S.C § 502(b).

      If, after the allowance process, the claim is deemed allowable then it must

undergo the characterization process. Pruitt, 401 B.R. at 557. The

characterization process asks, to what extent will the allowed claim be treated as

“secured for the purposes of the bankruptcy case?” Id. (internal alterations

omitted). The first step in the characterization process requires a determination of

whether the allowed claim is “secured by a lien on property in which the estate has

an interest.” 11 U.S.C. § 506(a). If so, then the bankruptcy court must apply §

506’s valuation calculation, to ascertain “the extent [to which the claim’s value]

exceeds the value of the property that secures it.” In re Boukatch, 533 B.R. 292,

                                         11
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 12 of 27



296 (B.A.P. 9th Cir. 2015).

      The bankruptcy court then utilizes the information derived from this

“valuation procedure” to “bifurcate[] creditors’ claims into ‘secured claims’ and

‘unsecured claims’” for purposes of the bankruptcy estate. Id. at 295–96.

Obviously, a secured designation is preferable, as secured claims generally enjoy

“first priority in bankruptcy cases.” In re Sanders, 341 B.R. 47, 52 (N.D. Ala.

2006); but see 11 U.S.C. § 1322(b)(4) (permitting a Chapter 13 plan to “provide

for payments on any unsecured claim to be made concurrently with payments on

any secured claim or any other unsecured claim”).

      To be clear, however, secured creditors who have filed proof of their claim

and survived the allowance and characterization processes can elect to have their

claim omitted from the final Chapter 13 plan and secured creditors who do not file

a proof of claim may “generally ignore the bankruptcy proceeding” altogether.

Blendheim, 803 F.3d at 485; 11 U.S.C. § 1325(a)(5). Those secured creditors are

free to instead avail themselves of “the right of foreclosure” that “the lien

guarantees [them] under non-bankruptcy law.” Blendheim, 803 F.3d at 485.

Conversely, unsecured creditors must file a valid proof of claim to “collect a debt

from a debtor filing a Chapter 13 bankruptcy petition.” Barker, 839 F.3d at 1193.

      The foregoing culminates in the confirmation of a Chapter 13 plan. Within

14 days of filing a Chapter 13 petition, the debtor must file a proposed plan

                                          12
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 13 of 27



conforming with the bankruptcy code. 11 U.S.C. §§ 1321–22; Fed. R. Bankr. P.

3015; see also Blendheim, 803 F.3d at 485. “A party in interest may object to

confirmation of the plan” and the bankruptcy court must “hold a hearing on

confirmation of the plan.” 11 U.S.C. § 1324. If after the hearing and upon review,

the bankruptcy court finds that the plan satisfies the applicable legal requirements,

it must confirm it. Id. § 1325(a).

      Conformation binds the debtor and creditors to the plan’s terms and “is

entitled to res judicata effect . . . foreclosing relitigation of any issue actually

litigated by the parties.” Blendheim, 803 F.3d at 486; 11 U.S.C. § 1327.

Confirmation also triggers the distribution of payments to included creditors in

conformance with the plan. 11 U.S.C. §§ 1326, 1327(a). Obtaining a confirmed

plan is an indispensable step for any Chapter 13 debtor, because “[i]f the debtor

complies with his obligations under the confirmed plan and makes all the required

payments, the court will grant the debtor a discharge—if appropriate—and close

the case.” Blendheim, 830 F.3d at 487 (citing 11 U.S.C. § 350(a)). With this

framework in mind, the Court turns to the central issue for review.

      II.    WHAT IS A SECURED CLAIM?

      In essence, Ms. Schweigert maintains that the bankruptcy court erred in

designating her claim unsecured. Important for this appeal, what constitutes a

“secured” or “unsecured” claim for bankruptcy purposes varies depending on the

                                            13
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 14 of 27



precise context. The bankruptcy court began its analysis by stating a “claim cannot

be a ‘secured claim’ for purposes of § 506(a) unless it is secured by a ‘lien’ on

property in which the bankruptcy estate has an interest.” (Id.) The parties do not

seem to take issue with this proposition. (Docs. 4 at 22–23; 7.) Given the posture

of this case, the Court finds reliance on § 506(a) misplaced.

      Section 506(a) of the bankruptcy code provides that “[a]n allowed claim . . .

secured by a lien on property in which the estate has an interest . . . is a secured

claim . . . .” 11 U.S.C. § 506(a). It is tempting to rely on this provision for the

definition of a secured claim. In other words, Ms. Schweigert would enjoy a

secured claim if her claim is secured by a lien on property in which the estate has

an interest. But the Supreme Court has recognized that “by its terms,” § 506(a) “is

not a definitional provision.” Dewsnup v. Timm, 502 U.S. 410, 415 (1992).

Accordingly, it has been held that it “is neither necessary nor appropriate to contort

§ 506(a) into a definitional provision.” In re Brown, 339 B.R. 818, 821 (Bankr.

S.D. Ga. 2006); see also In re Trejos, 374 B.R. 210, 220 (B.A.P. 9th Cir. 2007)

(formally adopting this position); but see In re White, 352 B.R. 633, 643 (Bankr.

D. La. 2006).

      Instead, as described above, § 506(a) provides “a valuation procedure” that

“bifurcates creditors’ claims into ‘secured claims’ and ‘unsecured claims’”

depending on a separate valuation calculation. Boukatch, 533 B.R. at 295–96. In

                                           14
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 15 of 27



this way, § 506(a) governs the treatment of secured claims while the existence of a

secured claim must be ascertained by looking outside the bankruptcy code. Trejos,

374 B.R. at 220; see also In re Wright, 492 F.3d 829, 830 (7th Cir. 2007). The

proper location of this inquiry is state law. Raleigh v. Illinois Dept. of Revenue,

530 U.S. 15, 20 (2000); Pruitt, 401 B.R. at 554–55 (holding “[t]he pre-existing

‘claim’ i.e. the ‘right to payment’, see 11 U.S.C. § 101(5), that a creditor brings to

a bankruptcy case necessarily has its origins in State Law”).

      In this way, sections 502 and 506 provide “the ultimate amount, character

and class of a creditor’s claim for purposes of treatment in the bankruptcy case”

while state law governs whether the claim enters the bankruptcy estate with a

secured designation. Pruitt, 401 B.R. at 553–55 (emphasis original). Accordingly,

“[u]nder the Bankruptcy Code, ‘secured claim’ is thus a term of art; not every

claim that is secured by a lien on property will be considered a ‘secured claim,’”

within the bankruptcy estate despite its treatment as a secured claim under

applicable state law. In re Zimmer, 313 F.3d 1220, 1223 (9th Cir. 2002).

      To this end, a bankruptcy court presented with a proof of claim alleging the

existence of a secured claim must first determine whether the claim is “secured”

under the law of the state which ostensibly creates the claim. Raleigh, 530 U.S. at

20 (holding that the “basic federal rule in bankruptcy is that state law governs the

substance of claims”); see also In re Price, 562 F.3d 618, 624 (4th Cir. 2009); In re

                                          15
        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 16 of 27



Prestige Ltd. Partnership-Concord, 234 F.3d 1108, 1114–18 (9th Cir. 2000).

Then, if the bankruptcy court determines that a creditor’s claim is “secured”

through application of applicable state law, it applies § 506(a) to determine the

extent to which such claim will be treated as “secured” for the purposes of the

bankruptcy proceeding. See Nobleman v. American Sav. Bank, 508 U.S. 324, 328–

29 (1993); see also Thissen v. Johnson, 406 B.R. 888, 894 (E.D. Cal. 2009).4

       Based on the foregoing § 506(a) does little, if any, work in this appeal.

Instead, the Court’s inquiry is limited to whether Ms. Schweigert has secured claim

under Montana law by virtue of a lien in Mr. Schweigert’s brands and branded

livestock. In other words, this Court declines to rely on § 506 for what constitutes

a “secured claim” and instead looks to exclusively Montana law. Although

referencing § 506(a) in passing, this state law inquiry is precisely what the

bankruptcy court engaged in below and the parties engage in on appeal. (Docs. 1-2

at 4–10; 4 at 18–19; 7 at 11–19.)5 Accordingly, this Court’s inquiry begins and


4
  Recall, this depends on “the extent [to which the claim’s value] exceeds the value of the
property that secures it.” Boukatch, 533 B.R. at 296; Nobleman, 508 U.S. at 328 (holding that
after ascertaining a claim’s status under state law one correctly looks “to §506(a) for a judicial
valuation of the collateral to determine the status of the bank’s secured claim” for bankruptcy
purposes). This valuation procedure is “unique to bankruptcy jurisprudence” and “is rarely
encountered outside the bankruptcy forum.” Pruitt, 401 B.R. at 558–59. As such, it is important
to recognize that in the bankruptcy context a claim may be treated as “secured” or “unsecured”
for reasons different than would be necessary to afford it the same treatment as a matter of state
law.
5
  Importantly, had the bankruptcy court found that Ms. Schweigert possessed a secured claim
under Montana law, then it does not follow that Ms. Schweigert would automatically enjoy a
$42,432.86 secured claim as a matter of bankruptcy law. Instead, the bankruptcy court would
have been required to apply § 506(a) to determine, for example, whether the claim at issue
                                               16
        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 17 of 27



ends with a determination of whether Ms. Schweigert possesses a secured claim

under Montana law, without reliance on § 506.

       III.    SECURED CLAIMS UNDER MONTANA LAW.

       Under Montana law, a creditor’s possession of a valid lien in the debtor’s

property generally renders them a secured creditor to the extent of the lien. See

State v. Skyline Broads., Inc., 211 P.3d 189, 193 (Mont. 2009) (characterizing

party as “secured creditor” by virtue of valid lien). “[L]iens are creatures of

statute.” Jones v. Arnold, 900 P.2d 917, 923 (Mont. 1995). And Montana statute

broadly provides for the creation of liens by contract or “operation of law.” Mont.

Code Ann. § 71-3-102. Relevant here, one such operation of Montana law

provides for the creation of judicial liens.

               A.     MONTANA LAW REGARDING THE CREATION AND REACH OF
                      JUDGMENT LIENS.

       Once a state court judgment is docketed “it becomes a lien upon all real

property of the judgment debtor that is not exempt from execution in the county

and that is either owned by the judgment debtor at the time or afterward acquired

by the judgment debtor before the lien ceases.” Mont. Code Ann. § 25-9-301(2).

That is, upon entry of judgment, a judgment creditor possesses a lien in some of

the judgment debtor’s real property and enjoys secured status in such real property


“exceeds the value of the property that secures it” and bifurcate such claim into secured and
unsecured portions accordingly. Zimmer, 313 F.3d at 1223.
                                                17
        Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 18 of 27



during the life of the lien. This lien is classified as a judgment lien. Id. § 71-3-

1504.

        But, by the statute’s very terms, the filing of a state court judgment does not

have a similar effect as to a judgment debtor’s personal property—such as the

brands or branded livestock at issue here—and no judgment lien in such property

arises. In re Estate of Bolinger, 971 P.2d 767, 780 (Mont. 1998) (interpreting

Montana Code Annotated §25-9-301(2)); Hanson v. Estate of Bjerke, 95 P.3d 704,

706 (Mont. 2004) (defining personal property as “everything that is the subject of

ownership, not coming under denomination of real estate”). Accordingly, the

Court must look elsewhere in ascertaining how judgment liens extend to a

judgment debtor’s personal property.

        The bankruptcy court’s prior ruling in In re Murdock proves quite instructive

on this point. 1993 WL 943266 (Bankr. D. Mont. 1993). There, the bankruptcy

court examined Montana law to determine when a judgment lien arises in a

judgment debtor’s personal property. The starting point is Montana Code

Annotated § 25-13-201, which provides that judgments for money, such as the one

obtained by Ms. Schweigert here, “may be enforced by writ of execution.”

Montana law further provides that a judgment debtor’s personal property is “liable

to execution” and “may be attached on execution, in like manner as upon writs of

attachment.” Mont. Code Ann. § 25-13-501. Critically, however, such personal

                                           18
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 19 of 27



“property is not effected by the execution” until a levy has occurred. Murdock,

1993 WL 943266 at 5 (citing Mont. Code Ann. § 25-13-501).

      Currently, as was true when Murdock was decided, “Montana Code

Annotated does not define ‘levy.’” Id. at 6; but see In re Marriage of Cini, 368

Mont. 411 (Mont. 2012) (unpublished) (holding that a “levy of execution”

occurred when the judgment debtor was served with a “Notice of Levy on and

Seizure of Property; Right to Claim Exemptions; and Execution # 1” following the

issuance of a writ of execution). But, as the bankruptcy court noted in Murdock,

the historical purpose of “a levy [is] to subject the property to the custody of the

law so that a judgment debtor might not divert it to any other purpose.” 1993 WL

943266 at 6 (citing Travelers Ins. Co. v. Lawrence, 509 F.2d 83, 89 (9th Cir.

1974)). As such, “levy” can be properly defined as “to take control of or create a

lien upon property under any judicial writ or process.” Id.

      Under Montana law, one such method of creating “a lien upon property

under any judicial writ or process” is through the attachment process. See Mont.

Code Ann. § 27-18-307 (“[a]ll liens by attachment shall accrue at the time the

property of the defendant shall be attached by the officer charged with the

execution of the writ”). As noted above, Montana Code Annotated § 25–13–501

refers “parties executing judgments to the attachment statutes for instruction on

how to attach the various types of property on execution.” Murdock, 1993 WL

                                          19
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 20 of 27



943266 at 11. Montana’s attachment statutes provide for the creation of lien in

personal property once such personal property is attached, with the proper method

of attachment depending on the status of such property. Id. at 8–9; Mont. Code

Ann. §§ 27-18-307, 404–05.

      For example, personal property “capable of manual delivery” and not “in the

possession of a third person” must be attached “by taking it into custody.” Mont.

Code Ann. § 27-18-404. Personal property that is either “not capable of manual

delivery” or is “in the possession of a third person must be attached by leaving

with the” judgment debtor or third person “a copy of the writ and a notice” that

such personal property is “attached in pursuance of the writ.” Id. § 27-18-405(1).

In sum, once the correct method of attachment is accomplished, the judgment

creditor obtains a lien in the judgment debtor’s personal property encompassed by

the corresponding writ of execution. See Murdock, 1993 WL 943266 at 10.

      This is a long way of stating the following. Under Montana law, entry of a

judgment does not provide the judgment creditor with a lien in the judgment

debtor’s personal property (unlike some of the judgment debtor’s real property).

Instead, Montana law instructs judgment creditors who wish to obtain a lien in the

debtor’s personal property to avail themselves to Montana’s statutes regarding pre-

judgment attachment. Under those statutes a lien is created at the time of

attachment, but the precise method of attachment depends on the status of the

                                         20
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 21 of 27



property at issue. With these principles in mind, it is worth inquiring into what

occurred here.

      It is undisputed that Ms. Schweigert possesses both a money judgment

against Mr. Schweigert and a corresponding writ of execution. (Doc. 4-1 at 24–25,

32–33.) The writ of execution provides that Ms. Schweigert has a judgment in the

amount of $42,432.86 and directed the “Montana Department of Livestock . . . to

make this sum due . . . out of the brands owned or maintained” by Mr. Schweigert

with the Department. (Id. at 32–33.) Additionally, it instructs the Department to

“return this writ not less than 10 days nor more than 120 days after the date of

receipt.” (Id. at 33.)

      Critically, however, despite the existence of the writ, nothing in the record

indicates that Ms. Schweigert took any of the steps outlined above which are

necessary to extend her judgment lien to Mr. Schweigert’s personal property by

virtue of Montana’s attachment statutes (i.e. seizure or leaving of notice).

Seemingly recognizing this, Ms. Schweigert maintains that Montana law provides

another method of obtaining a lien in Mr. Schweigert’s brands and branded

livestock—the filing of certain documents with the Montana Department of

Livestock pursuant to Administrative Rule of Montana 32.15.601. As discussed

below, this argument is without merit.




                                          21
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 22 of 27



             B.     THE CREATION (OR NON-CREATION) OF LIENS BY OPERATION
                    OF ADMINISTRATIVE RULE OF MONTANA 32.15.601.

      Before the bankruptcy court, Ms. Schweigert unsuccessfully relied on

Montana Administrative Rule 32.15.601 (“Rule”) for the proposition that

providing the Department with a writ of execution and other documents was

sufficient to establish a valid lien in Mr. Schweigert’s brands and branded

livestock. (Doc. 1-2 at 10; 4-1 at 123.) This remains her central argument on

appeal. (Doc. 4 at 14–20, 27.) Conversely, Mr. Schweigert maintains that there

“is no statutory basis . . . that submitting a writ of execution to the department

creates a lien on a brand or on livestock.” (Doc. 7 at 10.) The bankruptcy court

agreed by concluding that, first, the Rule does not, as a matter of law, provide for

the creation of a lien, and, second, even if it did, Ms. Schweigert had failed comply

with the Rule’s requirements. (Doc. 1-2 at 8–10.) The Court embarks on de novo

review of these conclusions.

      As an initial matter, the Court agrees with the bankruptcy court that a review

of the general principles underlying Montana’s administrative rules is in order.

(Doc. 1-2 at 7–8.) In general, a state agency only has the power to adopt an

administrative rule when specifically afforded such power by statute. Mont. Code

Ann. § 2-4-305(3). Even then, the rule adopted is only valid if it is: (1) “consistent

and not in conflict with the statute;” and (2) “reasonably necessary to effectuate the

purpose of the statute.” Id. § 2-4-305(6); see also Gold Creek Cellular of Mont.
                                          22
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 23 of 27



Ltd. v. Montana Dept. of Rev., 310 P.3d 533, 535–36 (Mont. 2013). Importantly,

“it is axiomatic in Montana law that a statute cannot be changed by administrative

regulation.” Bick v. Montana Dept. of Justice, Div. of Motor Vehicles, 730 P.2d

418, 420 (Mont. 1986). In other words, administrative rules in Montana do not

alter the law, they simply implement and interpret it, completing “absent but

necessary details, and [resolving] unexpected problems.” Core-Mark Int’l, Inc. v.

Montana Bd. of Livestock, 329 P.3d 1278, 1285 (Mont. 2014).

      The Rule at issue provides that a “brand mortgage (lien) covering branded

livestock must be filed with the Department of Livestock.” Mont. Admin. R.

32.15.601(1). In addition, the Rule provides that there “are two ways to file a

brand mortgage: (1) all brand owners of the brand sign the brand mortgage papers;

or (2) by Writ of Execution directing the mortgage be placed on the brand to

enable the department to comply with a court order.” Mont. Admin. R.

32.15.601(3). For the purposes of the Rule a “brand mortgage may be referred to

as a notice of security agreement or lien on branded livestock.” Mont. Admin. R.

32.15.601(1)(b).

      The Rule justifies its existence by pointing to Montana Code Annotated §

81-8-304. Id. (listing “81-8-304, MCA” as both its “specific grant of rulemaking

authority” and “the specific section . . . in the Montana Code Annotated” it

“purports to implement,” in accordance with Montana Code Annotated § 2-4-

                                         23
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 24 of 27



305(3)). This statute provides:

      The department shall charge a fee for filing and listing the notices of
      security agreements for each recorded brand listed in each security
      agreement and for filing and listing each notice of satisfaction,
      renewal, or assignment of the security agreement for each recorded
      brand listed. The fees shall be set by rules adopted pursuant to the
      Montana Administrative Procedure Act, upon the basis of actual cost
      to the department for each brand listed. All fees shall be paid into the
      state special revenue fund for the use of the department.

Mont. Code Ann. § 81–8–304 (emphasis added). As such, a plain reading of the

authorizing statute makes clear that the scope of the Department’s rulemaking

authority as to § 81–8–304 extends to setting fees for the filing and listing of

security agreements.

      As noted above, Ms. Schweigert relies on the Rule for the proposition that

“to ‘create’ a security interest against a brand (i.e., a secured lien), a person must . .

. present a Writ of Execution sufficient to allow the Department of Livestock to file

a lien.” (Doc. 4 at 20.) Because she accomplished this, so the argument goes, the

bankruptcy court erred in concluding that she lacked a valid lien in Mr.

Schweigert’s brands and branded livestock. (Id. at 20–33). The Court disagrees.

      First, a plain reading of Rule establishes that it does not create a lien, it

presupposes the existence of one. The Rule simply states that any “brand

mortgage (lien) covering branded livestock must be filed with the Department of

Livestock,” enumerates the two methods of accomplishing such filing, and

mandates a fee. Mont. Admin. R. 32.15.601(1)–(3). No plausible reading of this
                                            24
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 25 of 27



Rule lends itself to the interpretation that it creates a lien that does not already

exist. Thus, Ms. Schweigert’s argument that the Rule provides for the creation of a

security interest through the filing of a writ of execution with the Department is

without merit. De novo review compels the same conclusion as the bankruptcy

court as to this point of law.

      Second, this Court agrees with the bankruptcy court that even if following

the procedure enumerated by the Rule established a lien, which it does not, Ms.

Schweigert has not accomplished such procedure in this case. Recall the Rule

provides that one may file a brand mortgage by “Writ of Execution directing the

mortgage be placed on the brand to enable the department to comply with a court

order.” Mont. Admin. R. 32.15.601(3)(b). Critically, as the bankruptcy court

noted, the writ of execution obtained by Ms. Schweigert contains no language

directing the Department to place a mortgage on Mr. Schweigert’s brand, nor is

there any indication the writ is necessary for it to comply with a court order. (Doc.

1-2 at 9; 4-1 at 32–33.) As such, even if filing the sort of writ of execution

contemplated by the Rule was sufficient to create a lien, Ms. Schweigert filed no

such writ here.

      As a final matter, even if the Rule did provide for the creation of a lien,

which it does not, this Court is skeptical that it could validly do so. As discussed

above, administrative rules cannot alter the law. Unless specifically authorized by

                                           25
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 26 of 27



statute to do so, an administrative rule cannot provide for the creation of a lien.

This is the Legislature’s purview, not the purview of state agencies. Jones, 900

P.2d at 923; see also Mont. Code Ann. § 71-3-102. Accordingly, even if the Rule

specifically provided for the creation of a lien, rather than simply providing

mechanisms for filing a lien, the Court is unpersuaded the Department can lawfully

do so without the sort of explicit legislative authorization absent in this case.

Mont. Code Ann. § 81–8–304. Rather, to the extent the Rule provides for the

creation of a lien, it would be a void as an improper exercise of agency rulemaking

authority.

      Ultimately, it can be said that not only does Montana Administrative Rule

32.15.601 not create liens, but it would also be invalid to extent that it did.

Because Ms. Schweigert, by her own admission, neither took possession of Mr.

Schweigert’s brands or branded livestock or otherwise provided him with a copy of

the writ of execution and notice of attachment, she cannot possibly claim to have a

lien in his personal property under the normal function of Montana law, as outlined

at length above. In short, the bankruptcy court did not err in concluding Ms.

Schweigert lacked a valid lien in Mr. Schweigert’s brands or branded livestock

under Montana law.

      The Court need not go any further. Because the bankruptcy court correctly

held that Ms. Schweigert lacked a secured claim under Montana law, it did not err

                                           26
       Case 9:20-cv-00154-DLC Document 11 Filed 02/11/21 Page 27 of 27



in sustaining Mr. Schweigert’s objection to her proof of claim or in confirming his

Chapter 13 plan.

      Accordingly, IT IS ORDERED that the judgment of the bankruptcy court

that Ms. Schweigert lacked a secured claim under Montana law is AFFIRMED.

      IT IS FURTHER ORDERED that the bankruptcy court’s sustainment of Mr.

Schweigert’s objection to Ms. Schweigert’s proof of claim and conformation of

Mr. Schweigert’s Chapter 13 plan is AFFIRMED.

      DATED this 11th day of February, 2021.




                                         27
